UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2588


EDMOND K. MACHIE,

                Plaintiff - Appellant,

          v.

LEO E. GREEN, JR., Judge; LORI HESTER; ERIC ROSENBERG;
PHILLIP R. ZUBER; EMILY SPIERING; ROSENBERG & FAYNE LLP;
SASSCER, CLAGETT & BUCHER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:15-cv-03360-GJH)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edmond K. Machie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edmond Machie appeals the district court’s order dismissing

his civil action.        On appeal, we confine our review to the

issues raised in the Appellant’s brief.           See 4th Cir. R. 34(b).

Because Machie’s informal brief does not challenge the basis for

the district court’s disposition, Machie has forfeited appellate

review   of   the    court’s   order.       Accordingly,      we   affirm   the

district   court’s    judgment.     We      dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                        2